Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 1/4/2021. Claims 1, 3-4, 6, 8-11, and 14 are allowed and claims 2, 5, 7, and 12-13 are cancelled. Claims 1 and 8 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of executing a test script for the target application at the application computing device; capturing at least one output interface, from the target application, based on an input to the target application from the test script; identifying a visual distinction between the captured at least one output interface of the target application and at least one expected output interface; after the visual distinction is identified: communicating an observation flag to the application computing device, thereby prompting to the application computing device to capture forensic details associated with the application computing device; in response to the communicated observation flag, receiving, from the application computing device, the forensic details associated with the application computing device, the forensic details generated within a predefined interval of the visual distinction; and 

The prior art of record (Koneru et al. US Patent 9,459,994 B2, Kumar et al. US Patent 8,682,083 B2, Verbest US PG Pub. 2013/0036405 A1) teaches testing an application by executing a test script on a target application, comparing the actual outputted interface to an expected outputted interface, determining any differences between the outputted interface and the expected interface, and collecting details about the application when there are differences between the interfaces. However, the prior art of record fails to render an obviousness of receiving forensic details generated within a predefined interval of a visual distinction and associated with an application computing device; and storing the forensic details associated with the visual distinction in memory of an application server, when the forensic details are received in response to an observation flag communicated to the application computing device which prompted the computing device to capture the forensic details, and when the observation flag is communicated after a visual distinction between a captured output interface of a target application and an expected output interface is identified by executing a test script for the target application at the application computing device, capturing at least one output interface, from the target application, based on an input to the target application from the test script, and identifying a visual distinction between the captured at least one output interface of the target application and at least one expected output interface, as required by the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193